DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electric motor”, on line 2 of claim 1 and “the controller is provided for sending PWM signals to the low- and high-side gate drives of the inverter in response to a received current-sensing signal from a current sensor” (emphasis added), on lines 2-4 of claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 9, the recitation “a current sensor functioning as the non-reinforced high-voltage isolation barrier” recites on line 4-5. It is unclear because a current sensor is non-reinforced high-voltage isolation barrier or other one. If the current sensor is not non-reinforced high-voltage isolation barrier, which element this current sensor is connected to for detecting current-sensing signal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itten et al. (hereinafter Itten, US 2016/0261107 A1).
For claim 1, Itten discloses a motor controller for controlling at least one electric motor (Fig. 1 of Itten discloses a motor controller 1 for controlling at least one electric motor 2 – see Itten, Fig. 1, paragraph [0034]), comprising an inverter with low-side switches and high-side switches (Fig. 1 of Itten discloses an inverter 6 with low-side switches 9 and high-side switches 8 – see Itten, Fig. 1, paragraph [0037]), a low-side gate drive connected to the low-side switches , a high-side gate drive connected to the high-side switches (Fig. 1 of Itten discloses a driver unit 5 which includes a low-side gate drive 5b connected to the low-side switches 9 and a high-side gate drive 5a connected to the high-side switches 8 – see Itten, Fig. 1, paragraph [0036]), a first functional-safety safe-torque-off circuit connected to the high- side gate drive and a second functional-safety safe-torque-off circuit connected to the low-side gate drive and a non-reinforced high-voltage isolation barrier (Fig. 1 of Itten discloses a first functional-safety safe-torque-off circuit (4, 17a, 18a) connected to the high- side gate drive 5a and a second functional-safety safe-torque-off circuit (4,17b, 18b) connected to the low-side gate drive 5b and a non-reinforced high-voltage isolation barrier (13 and/or 15) – see Itten, Fig. 1, paragraphs [0036], [0046], [0056]-[0057] and [0066]), wherein at least one of the functional-safety safe-torque-off circuits and the low-side switches are connected to the non-reinforced high-voltage isolation barrier via a low- impedance path (Fig. 1 of Itten discloses at least one of the functional-safety safe-torque-off circuits 4 and the low-side switches 9 are connected to the non-reinforced high-voltage isolation barrier 13/15 via a low- impedance path – see Itten, Fig. 1).
For claim 2, Itten discloses the motor controller according to claim 1, wherein the non-reinforced high-voltage isolation barrier is a temperature sensor inside the inverter, a current sensor, a resistive voltage divider for sensing voltage and/or a level-shifter gate drive IC or similar (Fig. 1 of Itten discloses the non-reinforced high-voltage isolation barrier 13/15 is a temperature sensor inside the inverter, a current sensor, a resistive voltage divider for sensing voltage and/or a level-shifter gate drive IC or similar – see Itten, Fig. 1, paragraphs [0018], lines 1-3; [0047], lines 1-6 and [0048]).
For claim 3, Itten discloses The motor controller according to claim 1, wherein the non-reinforced high-voltage isolation barrier is a distance between two voltage nodes, a distance between two PCB tracks or a solid isolator (Fig. 1 of Itten discloses the non-reinforced high-voltage isolation barrier 16 is a distance between two voltage nodes, a distance between two PCB tracks or a solid isolator – see Itten, Fig. 1, paragraph [0047]).
For claim 6, Itten discloses the motor controller according to claim 1, wherein the at least one functional- safety safe-torque-off circuit comprises a series output diode or output impedance separation, which exhibits a higher breakdown voltage than the low-side gate drive and the gates of the low-side switches (Fig. 1 of Itten discloses the at least one functional-safety safe-torque-off circuit comprises output impedance separation S3-S4, which exbibits a higher breakdown voltage than the low-side gate drive 5b and the gates of the low side switches 9 – see Itten, Fig. 1, paragraphs [0036], [0038], [0051] and [0056]).
For claims 8 and 20, Itten discloses the motor controller according to claim 1 or claim 2, wherein the non-reinforced high- voltage isolation barrier is connected to a controller via an impedance block (Fig. 1 of Itten discloses the non-reinforced high- voltage isolation barrier 13/15 is connected to a controller 3 via an impedance block (e.g. wires between the non-reinforced high- voltage isolation barrier 13/15 and controller 3 – see Itten, Fig. 1, paragraphs [0047]-[0049]).
For claim 9, Itten discloses the motor controller according to claim 8, wherein the controller is provided for sending PWM signals to the low- and high-side gate drives of the inverter in response to a received current-sensing signal from a current sensor functioning as the non-reinforced high-voltage isolation barrier (Fig. 1 of Itten discloses the  motor control unit 3 and drive unit 5 which altogether constitute a controller 3, 5, wherein the controller 3, 5 is provided for sending PWM signals to the low-and high-side gate drivers 5a, 5b of the inverter 6 in response to a received current-sensing signal from a current sensor 15 functioning as the non-reinforced high-voltage isolation barrier – see Itten, Fig. 1, paragraphs [0047] and [0055]-[0057]).
For claim 10, Itten discloses the motor controller according to claim 8, wherein the controller is a microcontroller (Fig. 1 of Itten discloses the controller 3 which can be a microcontroller  -- see itten, Fig. 1, paragraphs [0055]).
For claims 16 and 17, Itten discloses the motor controller according to claim 2 or claim 3, wherein the at least one functional-safety safe-torque-off circuit comprises a series output diode or output impedance separation, which exhibits a higher breakdown voltage than the low- side gate drive and the gates of the low-side switches (Fig. 1 of Itten discloses the at least one functional-safety safe-torque-off circuit comprises output impedance separation S3-S4, which exbibits a higher breakdown voltage than the low-side gate drive 5b and the gates of the low side switches 9 – see Itten, Fig. 1, paragraphs [0036], [0038], [0051] and [0056]).
Allowable Subject Matter
Claims 4-5, 7, 11-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846